Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered March 21, 2012. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Defendant’s contention that the evidence is legally insufficient to support the conviction is not preserved for our review inasmuch as he failed to move for a trial order of dismissal on that ground (see People v Gray, 86 NY2d 10, 19 [1995]). Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s further contention that the verdict is contrary to the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is neither unduly harsh nor severe.
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.